UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD HARDY,

                                 Plaintiff,

                     -against-                                 1:19-CV-5291 (CM)

 NEW YORK STATE DEPARTMENT OF                                  CIVIL JUDGMENT
 LABOR,

                                 Defendant.

       Pursuant to the order issued January 22, 2020, dismissing this action as frivolous and for

seeking monetary relief against a defendant that is immune from such relief,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous and for seeking monetary relief against a defendant that is immune from such relief. 28

U.S.C. § 1915(e)(2)(B)(i), (iii).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
